Citation Nr: 1757692	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-19 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1983 to March 1986, January 1991 to May 1991, and July 1996 to March 1997.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.

In a November 2015 decision of the Board of Veterans' Appeals (Board), TDIU was inferred from the record and remanded to the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, for further development.

The RO denied entitlement to a TDIU in a May 2017 decision, and the matter was returned to the Board for consideration.


FINDINGS OF FACT

A November 2017 statement reported the Veteran's desire to withdraw his pending appeal for entitlement to a TDIU.


CONCLUSION OF LAW

The claim for entitlement to a TDIU is withdrawn.  38 U.S.C. § 7105 (2012);
38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.

In a November 2017 statement, the Veteran's representative indicated that the Veteran wished to withdraw his claim for entitlement to a TDIU.

The Board finds that the Veteran effectively withdrew his appeal for entitlement to a TDIU. Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed.  Id.


ORDER

The claim for entitlement to a TDIU is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


